
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 17
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Taiwan
		  should be accorded observer status in the International Civil Aviation
		  Organization (ICAO). 
	
	
		Whereas
			 the Convention on International Civil Aviation, signed in Chicago, Illinois, on
			 December 7, 1944, and entered into force April 4, 1947, approved the
			 establishment of the International Civil Aviation Organization (ICAO), stating
			 The aims and objectives of the Organization are to develop the
			 principles and techniques of international air navigation and to foster the
			 planning and development of international air transport so as to . . . meet the
			 needs of the peoples of the world for safe, regular, efficient and economical
			 air transport;
		Whereas, following the terrorist attacks of
			 September 11, 2001, the ICAO convened a high-level Ministerial Conference on
			 Aviation Security that endorsed a global strategy for strengthening aviation
			 security worldwide and issued a public declaration that a uniform
			 approach in a global system is essential to ensure aviation security throughout
			 the world and that deficiencies in any part of the system constitute a threat
			 to the entire global system, and that there should be a commitment to
			 foster international cooperation in the field of aviation security and
			 harmonize the implementation of security measures;
		Whereas, the 37th ICAO Assembly in October
			 2010 adopted a Declaration on Aviation Security largely in response to the
			 attempted sabotage of Northwest Airlines Flight 253 on December 25, 2009, which
			 established new criminal penalties for the use of civil aircraft as a weapon,
			 the use of dangerous materials to attack aircraft or other targets on the
			 ground, and the unlawful transport of biological, chemical, and nuclear weapons
			 and related materials, along with extradition arrangements that facilitate
			 cooperation among nations in apprehending and prosecuting those who have
			 undertaken these and other criminal acts;
		Whereas, on October 8, 2010, the Department
			 of State praised the 37th ICAO Assembly on its adoption of the Declaration on
			 Aviation Security, but noted that because every airport offers a
			 potential entry point into this global system, every nation faces the threat
			 from gaps in aviation security throughout the world—and all nations must share
			 the responsibility for securing that system;
		Whereas
			 the Taipei Flight Information Region, under the jurisdiction of Taiwan, ROC,
			 covers an airspace of 176,000 square nautical miles and provides air traffic
			 control services to over 1,350,000 flights annually, with the Taiwan Taoyuan
			 International Airport recognized as the 8th and 18th largest airport by
			 international cargo volume and number of international passengers,
			 respectively;
		Whereas
			 exclusion from the ICAO since 1971 has impeded the efforts of the Government of
			 Taiwan to maintain civil aviation practices that comport with evolving
			 international standards, due to its inability to contact the ICAO for
			 up-to-date information on aviation standards and norms, secure amendments to
			 the organization's regulations in a timely manner, obtain sufficient and timely
			 information needed to prepare for the implementation of new systems and
			 procedures set forth by the ICAO, receive technical assistance in implementing
			 new regulations, and participate in technical and academic seminars hosted by
			 the ICAO;
		Whereas
			 the United States, in the 1994 Taiwan Policy Review, clearly declared its
			 support for the participation of Taiwan in appropriate international
			 organizations, in particular, on September 27, 1994, with the announcement by
			 the Assistant Secretary of State for East Asian and Pacific Affairs that,
			 pursuant to the Review and recognizing Taiwan's important role in transnational
			 issues, the United States will support its membership in organizations
			 where statehood is not a prerequisite, and [the United States] will support
			 opportunities for Taiwan's voice to be heard in organizations where its
			 membership is not possible; and
		Whereas
			 ICAO rules and existing practices have allowed for the meaningful participation
			 of noncontracting countries as well as other bodies in its meetings and
			 activities through granting of observer status: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)meaningful participation by the Government
			 of Taiwan as an observer in the meetings and activities of the International
			 Civil Aviation Organization (ICAO) will contribute both to the fulfillment of
			 the ICAO's overarching mission and to the success of a global strategy to
			 address aviation security threats based on effective international
			 cooperation;
			(2)the United States Government should take a
			 leading role in garnering international support for the granting of observer
			 status to Taiwan in the ICAO for the purpose of such participation; and
			(3)the Department of State should provide
			 briefings to or consult with Congress on any efforts conducted by the United
			 States Government in support of Taiwan's attainment of observer status in the
			 ICAO.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
